Citation Nr: 1121906	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely substantive appeal was filed with respect to the May 2005 rating decision that denied entitlement to service connection for hypertension, to include as secondary to service-connected major depression with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

A hearing was held on March 22, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain records from the Social Security Administration

In this case, the RO determined that the Veteran's substantive appeal concerning his claim of entitlement service connection for hypertension, to include as secondary to service-connected major depression with PTSD, was untimely.  See 38 C.F.R. §§ 20.202 and 20.302(b) (2010); see also Roy v. Brown, 5 Vet. App. 554, 556 (1993); YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  

The RO issued a statement of the case (SOC) on July 28, 2006 which continued to deny the Veteran's claim of entitlement service connection for hypertension, to include as secondary to service-connected major depression with PTSD.  The Veteran's substantive appeal is hand-dated October 12, 2006, but is date-stamped as received by the RO on October 26, 2006 and November 28, 2006.  As per the provisions of See 38 C.F.R. §§ 20.202 and 20.302(b), the Veteran's substantive appeal is untimely.  

The Veteran has consistently asserted that the symptomatology associated with his service-connected disabilities, to include major depression with PTSD, caused his substantive appeal to be filed in an untimely manner.  In particular, the Veteran alleges that his service-connected major depression with PTSD and his prescribed medication for such cause memory impairment.  See the Veteran's statements dated in March 2007 and June 2007 as well as the VA hearing transcript at pages 2, 5 and 8.  The United States Court of Appeals for Veterans Claims (Court) has held that equitable tolling is applicable with respect to the statutory deadline for filing a substantive appeal set forth in 38 U.S.C. § 7105(d)(3).  See Hunt v. Nicholson, 20 Vet. App. 519 (2006).  Further, mental illness may justify equitable tolling.  See Barrett v. Principi, 363 F.3d 1316, 1318 (2004).

The Veteran's VA claims file does not show that any decision was made to show that the Veteran was incompetent and therefor not able to file his substantive appeal in a timely manner.  Moreover, the claims file is devoid of any evidence that the Veteran was rendered incompetent due to any of his service-connected disabilities at any time between the issuance of the SOC in July 2007 and the submission of his substantive appeal in October 2006.  Indeed, review of the Veteran's VA claims file reflects that the Veteran presented for medical treatment on three occasions and cancelled one appointment during that time period.  The VA treatment records during this time period fail to reflect that the Veteran's memory was impaired.  While an April 2005 VA PTSD examination report reflects that the Veteran's short- and long-term memory were intact, a January 2009 VA PTSD examination report reflects that the Veteran's memory could not be tested secondary to somnolence caused by prescription medications(s).  
Review of the January 2009 VA general examination report reflects that the Veteran was granted disability benefits from the Social Security Administration (SSA) in March 2008.  See the January 2009 VA general examination report.  The Board notes that neither the SSA decision nor the records upon which that decision was based are associated with the Veteran's VA claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In this case, the Board concludes that these records must be obtained as they may address the severity of the Veteran's memory impairment associated with his service-connected major depression with PTSD for the time period between the RO's issuance of the SOC and the Veteran's submission of his substantive appeal.  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any decision concerning the Veteran's benefits from the Social Security Administration (SSA) as well as any medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


